Citation Nr: 1608693	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, addressed the Veteran's claims for service connection for right ear hearing loss and for an increased, compensable disability rating for left ear hearing loss. The RO granted service connection for right ear hearing loss. The RO then evaluated service-connected bilateral hearing loss, and assigned a 0 percent, noncompensable disability rating.

In August 2013, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

In August 2014, and again in December 2014, the Board remanded the case for the development of additional evidence. The RO took steps to fulfill the remand directives. However, evidence added to the record refers to additional relevant evidence that is not in the file. Therefore, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the August 2014 remand, the Board instructed the RO to obtain records of recent VA medical treatment of the Veteran, and to provide a VA audiological examination. More recent VA treatment records were obtained. The Veteran had a VA audiological examination in September 2014.

In the December 2014 remand, the Board instructed the RO to obtain the record of any VA audiogram performed in December 2013, and any subsequently performed audiograms. The record of a VA audiology consultation in December 2013 was added to the file, but that record does not provide full results of audiological testing. Later VA treatment records were obtained. In November 2015, a VA primary care physician reported having reviewed a March 2015 audiogram by a non-VA physician, identified as Dr. Beck. The VA physician stated that the audiogram showed worsening hearing loss. The audiogram that the VA physician reviewed is not in the claims file. The Board is remanding the case to seek the record of that audiogram.

In addition, the Veteran and his wife have reported that he has considerable difficulty understanding speech in all settings, including at work. On several occasions clinicians have noted that the Veteran's sensorineural hearing loss may be accompanied by conductive hearing loss, and that further evaluation is needed. On remand, the Veteran should receive an examination by a VA otolaryngologist (ENT specialist), with file review, to address questions as to whether his sensorineural hearing loss is accompanied by conductive hearing loss, and whether his hearing disorder(s) produce impairment in understanding speech that is greater than is represented by the results of audiological testing.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the report of hearing testing performed by Dr. Beck in March 2015. Inform the Veteran that he may submit a release for VA to seek that record. If he submits a release, obtain that record and associate it with the claims file.



	(CONTINUED ON NEXT PAGE)


2. Schedule the Veteran for a VA examination by an otolaryngologist or suitably qualified expert to address the nature and effects of his hearing loss. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and perform any necessary testing. 

Ask the examiner to state whether, in addition to sensorineural hearing loss, the Veteran also has conductive hearing loss. Ask the examiner to provide opinion as to whether the Veteran's hearing problems of all types produce impairment in understanding speech that is greater than is represented by the results of puretone audiometric testing and speech discrimination testing that are in the record. Ask the examiner to explain the conclusions and opinions reached.

3. Thereafter, review the expanded record and reconsider the remanded claim. If the claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




